*635Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Although the witness who claimed to have seen the defendant beating the victim in a park had an extensive criminal record, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions for the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88).
The defendant has not preserved for appellate review his contention that the prosecutor did not act in good faith and failed to establish a proper foundation in cross-examining the defendant’s alibi witness with respect to his failure to come forward before trial (see, CPL 470.05 [2]). In any event, there is no merit to the defendant’s claim (see, People v Dawson, 50 NY2d 311).
The defendant’s claim that the court should have reopened the Wade hearing is also unpreserved for appellate review (see, CPL 470.05 [2]) and, in any event, without merit. Thompson, J. P., Joy, Hart and Florio, JJ., concur.